Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in entered in Clinton County) to review a determination of the Superintendent of Lyon Mountain Correctional Facility which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating the prison disciplinary rules that prohibit harassment and refusing a direct order. The Attorney General has advised this Court that the determination at issue has been administratively reversed and that all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled and no longer is aggrieved, the matter is dismissed as moot (see Matter of Garcia v Portuondo, 308 AD2d 621 [2003]).
Cardona, P.J., Crew III, Peters, Carpinello and Kane, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.